EXHIBIT 10 (p)

COMPUTER TASK GROUP, INCORPORATED

FIRST EMPLOYEE STOCK PURCHASE PLAN (EIGHTH AMENDMEND AND RESTATEMENT)

1. Name and Purpose. The name of the plan is the Computer Task Group,
Incorporated First Employee Stock Purchase Plan (the “Plan”). The Plan is
intended to provide an opportunity for employees of Computer Task Group,
Incorporated (the “Company”) and its subsidiaries (“Subsidiaries”) to purchase
shares of common stock of the Company (“Shares”) and thereby provide an
incentive for them to remain in the employ of the Company and its Subsidiaries
and to give them a proprietary interest in its success. The term “Subsidiary”
shall have the meaning set forth in Section 424 of the Internal Revenue Code of
1986, as amended (the “Code”). The Plan is intended to qualify as an “employee
stock purchase plan” under Section 423 of the Code and shall be interpreted and
construed in accordance with such purpose.

2. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (the “Compensation Committee”) who
shall not receive any compensation for administering the Plan. The Compensation
Committee may from time to time interpret, construe and amend the Plan, adopt
rules and regulations relating to its administration and appoint one or more
agents to assist it in the administration of the Plan. Any interpretation or
construction of any provision of the Plan by the Compensation Committee shall be
final, conclusive and binding. The Company shall pay all expenses of the
administration of the Plan.

3. Duration of Plan. The Plan shall remain in effect until terminated by the
Compensation Committee or as otherwise set forth herein. Each calendar year
shall be a Plan Year.

4. Shares Subject to Plan. The maximum aggregate number of Shares which can be
purchased pursuant to the Plan by all employees of the Company and its
subsidiaries shall be 11,500,000, except as adjusted pursuant to Section 15
hereof.

5. Eligibility. All employees of the Company and its Subsidiaries shall be
eligible to participate in the Plan and to purchase Shares as hereafter set
forth, except that no employee may participate in the Plan, if immediately after
an option is granted to him or her hereunder, he or she would own (as defined in
Section 424 of the Code) Shares of the Company (including shares of the Company
which he or she may purchase under outstanding options) possessing five
(5%) percent or more of the total combined voting power or value of all classes
of shares of the Company. In addition, no employee may participate in the Plan
if the option granted to him or her under the Plan would permit him or her to
purchase Shares under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company and its Subsidiaries to accrue at a rate
which exceeds $25,000 of the fair market value of such Shares (determined at the
time the option hereunder is granted) in any Plan Year. For purposes of this
paragraph, the rules set forth in Section 423(b)(8)(A), (B) and (C) of the Code
shall be applicable.

6. Purchase of Shares; Grant of Options. Shares shall be purchased under the
Plan by the exercise of options granted hereunder. Each employee who
participates in the Plan (“Plan Participant”) shall be granted an option on each
payday of the Company which shall entitle him or her to purchase Shares under
the Plan up to the maximum number of Shares which he or she can purchase with no
more than ten (10%) percent of the total compensation paid to him or her by the
Company or any of its Subsidiaries. Such amount shall be proportionately reduced
to reflect the employee’s maximum length of service with the Company or any of
its subsidiaries in the Plan Year. The options shall be exercisable only in the
manner set forth in Section 8 hereof.

7. Purchase Price. The purchase price for Shares purchased under this Plan shall
be the fair market value of the Shares on the last day immediately preceding the
payday on which the Shares are purchased (the “Price Date”). The term “fair
market value” shall be the closing price for a Share as reported by the National
Association of Securities

 

121



--------------------------------------------------------------------------------

Dealers listing for New York Stock Exchange Composite Transactions at the close
of business on the Price Date. In the event that there was no such report for
such day, the fair market value shall be such closing price on the first
preceding day for which there is such a report. In no event shall the purchase
price for Shares purchased hereunder be less than the par value thereof.

8. Exercise of Options. The options granted hereunder shall be exercisable on
each payday of the Company or if applicable, the relevant Subsidiary, but only
by a payroll deduction authorized pursuant to Section 9 hereof, and only to
purchase not more than the maximum number of Shares which, at the purchase price
determined in accordance with Section 7 hereof, an employee can purchase
pursuant to Section 6 hereof. If on any payday an employee fails to exercise an
option, in whole or in part, the unexercised portion of the option shall lapse
and cannot thereafter be exercised.

9. Commencement of Participation in the Plan. An employee may commence
participation in the Plan at any time by completing and filing with the Company
a “Payroll Deduction Authorization Form” authorizing payroll deductions from his
or her pay. An employee who has withdrawn from the Plan may recommence
participation in the Plan at any time by completing and filing a form with the
Company. Participation in the Plan shall commence or recommence, as the case may
be, on the first payday following receipt of the form by the Company’s Benefits
Department in Buffalo, New York or, in the case of a Subsidiary, at the
applicable Benefits Department.

10. Employee Accounts and Payroll Deductions. The Company shall maintain for
each Plan Participant a separate bookkeeping account (“Account”) to which shall
be credited all payroll deductions made for him or her and from which shall be
deducted amounts used to purchase Shares hereunder.

On each payday a payroll deduction in the amount specified in the most recent
Payroll Deduction Authorization Form filed with the Company or any of its
Subsidiaries shall be made and the amount thereof shall be credited to the Plan
Participant’s Account. All amounts in the Account shall then be used to purchase
the maximum number of whole Shares which can be purchased at the purchase price
determined in accordance with Section 7 hereof. Any amounts remaining in the
Account shall be held by the Company without payment of interest thereon until
the next payday and shall then be used to purchase additional whole Shares.

A Plan Participant may change the amount of his or her payroll deduction
(subject always to the limitation set forth in this Plan) by completing and
filing with the Company or the relevant Subsidiary a new Payroll Deduction
Authorization Form with the Company’s Benefits Department in Buffalo, New York
or the relevant benefits department of a Subsidiary.

11. Withdrawal from the Plan; Termination of Participation in the Plan. A Plan
Participant may withdraw from the Plan at any time and for any reason by
delivering a written notification of withdrawal to the Company or the relevant
Subsidiary. Any withdrawal shall become effective immediately upon receipt of
the written notification by the Company’s Benefits Department in Buffalo, New
York or the relevant benefits department of a Subsidiary.

A Plan Participant’s participation in the Plan shall automatically terminate
upon his or her ceasing to be an employee of the Company or Subsidiary for any
reason. An employee who has withdrawn from the Plan may recommence participation
in the Plan by completing and filing with the Company or the relevant Subsidiary
a new Payroll Deduction Authorization Form.

Upon withdrawal or termination, all amounts held by the Company or a Subsidiary,
if applicable, in the Account of an employee shall be returned to him or her or
to his or her estate together with a certificate for Shares purchased hereunder,
if requested.

12. Nontransferability. The options granted hereunder may not be assigned,
transferred or hypothecated and are exercisable only by the Plan Participant.

13. Rights as a Shareholder. A Plan Participant shall have all the rights and
privileges of a shareholder of the Company with respect to Shares purchased
pursuant to the Plan (to the extent permitted by applicable law) on the date the
Shares are purchased.

 

122



--------------------------------------------------------------------------------

14. Reports; Issuance of Certificates for Shares. On or before the last business
day of June, September, December and March, a report as to the status of each
Plan Participant’s Account and certificates representing the Shares which he or
she purchased in the first, second, third and fourth calendar quarters, if
requested, will be sent to him or her. Shares issued hereunder shall be in the
name of the Plan Participant.

15. Adjustments. If there is any change in the outstanding Shares of the Company
as a result of a stock dividend, stock split or combination of Shares or any
other change, or exchange for other securities, by reclassification,
reorganization, redesignation, merger, consolidation, or recapitalization or
otherwise, the Compensation Committee may make appropriate adjustments in the
number and kind of shares and prices per share of Shares subject to outstanding
options in order to preserve the relative benefits to optionees.

16. Amendment to the Plan. The Compensation Committee may amend the Plan at any
time in its sole discretion; provided, however, that without shareholder
approval, the Plan may not be amended; (a) to materially increase the number of
Shares which may be purchased pursuant to the Plan; (b) materially modify the
requirements as to eligibility for participation in the Plan; (c) materially
increase the benefits accruing to Participants under the Plan; or (d) if the
effect of the amendment is to cause the Plan to no longer be qualified as an
“employee stock purchase plan” under Section 423 of the Code.

17. Termination of the Plan. The Plan may be terminated by the Compensation
Committee at any time in its sole discretion and shall terminate automatically,
without Compensation Committee action: (i) whenever a required registration
statement under the Securities Act of 1933, as amended, is not in effect with
respect to the Shares offered pursuant to the Plan or (ii) whenever the maximum
number of Shares which may be purchased pursuant to the Plan have been
purchased.

 

123